                                                 Fl LED
                                              IN CLERK'S OFFICE
                                        U.S. DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                         *    NOV 13 2018
                                                                 *
----------------------------------x        BROOKLYN OFFICE
FRANCSICO GRAHAM,

       Plaintiff,                        Not for Publication

-against-                                ORDER

NYC DEPT. OF CORR. SVC;                  18-CV-922(KAM)
COMMISSIONER JOSEPH PONTE;
CORRECTION OFFICER PAGE, BADGE NO.
1500, E.S.U.,

       Defendants.
----------------------------------x
MATSUMOTO, United States District Ju~ge:

            On February 7, 2018, plaintiff Francisco Graham

("plaintiff") filed this prose action invoking the court's

federal question jurisdiction under 42 U.S.C. § 1983 ("section

1983") while in custody at Clinton Correctional Facility.          (See

Complaint ( "Compl." or the "complaint") , ECF No. 1, at 2; see

also Notice of Change of Address, ECF No. 9.) On February 23,

2q18, plaintiff filed a signed Prisoner Authorization form.            (ECF

No. 5, Prisoner Authorization.)

            By Memorandum and Order dated May 5, 2018 the court

granted plaintiff's request to proceed in forma pauperis and

dismissed plaintiff's complaint for failure to state a claim

upon which relief may be granted pur~uant to 28 U.S.C. § 1915A.

(ECF No. 11, Memorandum & Order (the "May Order").) The court

then granted plaintiff 30 days from the date of the Memorandum &
Order (i.e., until June 7, 2018) to file an amended complaint.

(May Order at 9.)

          By Order dated July 17, 2018, after plaintiff failed

to file an amended complaint on June 7, 2018, the court, sua

sponte, afforded plaintiff additional time to file an amended

complaint and set a new deadline for August 17, 2018.     (See July

17, 2018 Docket Order.) The court also noted that plaintiff's

previous address for service may have been incorrect.     (Id.)

          August 17, 2018 passed and plaintiff had not filed an

amended complaint. On August 30, 2018, the court, sua sponte,

issued an order extending plaintiff's deadline to file an

amended complaint through September 14, 2018.    (See August 30,

2018 Docket Order.)     The order stated that this extension

represented "one final opportunity to file an amended

complaint," and warned plaintiff that, if he failed to file an

amended complaint by the extended deadline, "the court w[ould]

dismiss this action pursuant to Federal Rule of Civil Procedure

41 for (1) failure to comply with court orders and (2) failure

to prosecute."   (Id.   {emphasis in quoted material).)   The Clerk

of Court served this order on plaintiff.     (See August 31, 2018

Docket Notation.)

          On September 13, 2018, plaintiff moved the court by

letter for an extension of time to file an amended complaint and

informed the court that he was assigned to a Special Housing


                                  2
Unit in prison without access to his previous legal

correspondence.   (ECF No. 13.) The court granted plaintiff's

motion on September 18, 2018 and set a deadline for October 19,

2018 for plaintiff to file his amended complaint.       (See September

18, 2018 Docket Order.)

          As of the date of this Order, plaintiff has not filed

an amended complaint and the court has received neither a notice

of undeliverable mail nor a notice of plaintiff's change of

address. Accordingly, as set forth in its August 30, 2018 and

September 18, 2018 Orders, this action is dismissed with

prejudice under Federal Rule of Civil Procedure ("Rule") 4l(b).

          Rule 4l(b) authorizes dismissal of an action where a

plaintiff "fails to prosecute or to comply with [the Federal

Rules of Civil Procedure] or a court order."        Fed. R. Civ. P.

4l(b); see also Lesane v. Hall's Sec. Analyst, Inc., 239 F.3d

206, 209 (2d Cir. 2001)     ("[I]t is unquestioned that Rule 4l(b)

also gives the district court authority to dismiss a plaintiff's

case sua sponte . . . . "    (citation omitted)).

          In determining whether to dismiss an action under Rule

4l(b), district courts must consider:     (1) whether "the

plaintiff's failure to prosecute caused a delay of significant

duration;" (2) whether the "plaintiff was given notice that

further delay would result in dismissal;" (3) whether further

delay would likely prejudice the defendant;     (4) the balance


                                   3
between "the need to alleviate court calendar congestion" and

"plaintiff's right to an opportunity for a day in court;" and

(5) the "efficacy of lesser sanctions." Lewis v. Rawson, 564

F.3d 569, 576 (2d Cir. 2009) (quoting United States ex rel. Drake

v. Norden Sys., Inc., 375 F.3d 2_48, 254 (2d Cir. 2004)); accord

Lesane, 239 F.3d at 209 (citations omitted).    These factors must

be considered in light of the record of the entire case as a

whole, and no one factor .is dispositive.   Lewis, 564 F.3d at 576

(citations omitted).

          Here, the first factor weighs in favor of dismissal

because plaintiff has ignored court orders and rendered himself

unavailable for a period of four months and apparently ignored

three court orders.    See Zappin v. Doyle, No. 17-CV-8837(KPF),

2018 WL 2376502, at *6-7   (S.D.N.Y. Apr. 10, 2018)   (finding first

factor weighed in favor of dismissal where plaintiff requested

leave to amend his complaint and in the subsequent two months

failed to amend the complaint, despite opportunities to do so,

and ignored at least six court orders during that period};

Capogrosso v. Troyetsky, No. 14-CV-381, 2015 WL 4393330, at *4

(S.D.N.Y. July 17, 2015)   ("[D]ismissal has been found

appropriate for a delay as short as two months when a party has

become completely inaccessible, as accessibility strongly

suggests that plaintiff is not diligently pursuing [his or] her

claim." (internal quotation marks and citation omitted)).


                                 4
Additionally, the orders that plaintiff has ignored clearly

warned him that further delay would result in dismissal.

Consequently, the second factor also weighs in favor of

dismissal.

             Regarding the third factor,    although defendants have

not been served, "prejudice to defendants resulting from

unreasonable delay may be presumed," Lesane, 239 F.3d at 210

(quoting Lyell Theatre Corp. v. Loews Corp.,       682 F.2d 37, 43 (2d

Cir. 1982)).     While there is nothing in the record to indicate

plaintiff~s delay has increased the litigation costs for

defendants or impaired their chances for success in this matter,

there is also nothing in the record to rebut the presumption of

prejudice. Accordingly, the third factor weighs in favor of

dismissal, if only slightly.

             As to the fourth factor, plaintiff has been given four

opportunities to file an amended complaint yet has not filed

one. Given the nature of plaintiff's conduct and the resources

the court has expended in tending to this action, and upon

weighing "the need to alleviate court calendar congestion" and

"plaintiff's right to an opportunity for a day in court," Lewis,

564 F.3d at 576 (citation omitted), the court concludes that the

fourth factor weighs in favor of dismissal.

             Turning to the fifth factor,   in light of plaintiff's

unresponsiveness and unavailability, the court cannot fashion a


                                   5
sanction less severe than dismissal given plaintiff's failure to

comply with court orders.    Accordingly, all five factors weigh

in favor of dismissal, and dismissal is appropriate.    See

Jackson v. Mulroy,   12 F. App'x 80, 82-83 (2d Cir. 2001)

(concluding district court did not abuse its discretion in

dismissing action under Rule 41(b} where district court

dismissed initial complaint, "expressly invited him to submit a

complaint more clearly spelling out the basis for his claims and

the relief sought," advised plaintiff that failure to file

amended complaint would result in dismissal, and waited several

months past the deadline for plaintiff to file an amended

complaint before actually dismissing action}.

          In light of the foregoing, this action is dismissed

with prejudice. The Clerk of Court is respectfully directed to

enter judgment, to serve a copy of this order, the judgment, and

an appeals packet on plaintiff at the address of record and note

service on the docket, and to close the case.    Although

plaintiff paid the filing fee to commence this action, the court

certifies that any appeal from this order would not be taken in

good faith and therefore in forma pauperis status is denied for

the purpose of an appeal.   See Coppedge v. United States, 369

U.S. 438, 444-45 (1962) (" We consider a defendant's good faith




                                  6
in this type of case demonstrated when he seeks appellate review

of any issue not frivolous.ll).

SO ORDERED.

Dated:   November 9, 2018
         Brooklyn, New York
                                                Isl
                                      Kiyo A. Matsumoto
                                      United States District Judge




                                  7
